Case 3:17-cv-03471-MAS-TJB Document 51-2 Filed 11/16/18 Page 1 of 2 PageID: 2070




 Glen M. Diehl
 DIEHL LAW LLC
 P.O. Box 4206
 Warren, NJ 07059
 Attorney for Future Sanitation, Inc. and Bryan Aloia

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


  FUTURE SANITATION, INC.,

        Plaintiff,
                                                Civil Action No.
           v.
                                                3:17-CV-03471-MAS-TJB
  EVERGREEN NATIONAL INDEMNITY
  COMPANY and MARTIN STERNBERG,
                                                SUPPLEMENTAL DECLARATION
        Defendants.
                                                OF GLEN M. DIEHL, ESQ.


  EVERGREEN NATIONAL INDEMNITY
  COMPANY,

        Defendant/Counterclaimant,

           v.

  FUTURE SANITATION, INC. and
  BRYAN ALOIA,

        Counterclaim Defendants.



                I, Glen M. Diehl, submit this declaration in accordance with 28 U.S.C. 1746:

                1.     I am attorney representing the plaintiff in this matter. I make the following

 statements based on personal knowledge and in opposition to Evergreen’s summary judgment

 motion on damages.


                                                 1
Case 3:17-cv-03471-MAS-TJB Document 51-2 Filed 11/16/18 Page 2 of 2 PageID: 2071




                 2.      Documents produced by Mr. Sternberg during this litigation are attached as

 Exhibits 1, 2, 4, 5, 8 and 9.


                 I declare under penalty of perjury under the laws of the United States of America

 that the foregoing is true and correct.


                 Executed on November 16, 2018.




                                              _____________________
                                              Glen M. Diehl




                                                  2
